DETAILED ACTION
This office action is in response to the after final filed on 03/02/2021. Claims 4 and 13 are cancelled claims 1 and 9 are amended. Claims 1-3, 5-12 and 14-19 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a naked-eye three-dimensional display method, a naked-eye three-dimensional display device, and a terminal equipment.
Prior art: 
Wu (US 2014/0063602) 
Kim (US 2017/0248747) 
Kang (US 2014/0146091) 
Beamon (US 4,897,715)
	The closest prior art Wu paragraphs 3-4 discloses to achieve 3D display is to produce three-dimension effect by means of parallax, that is, a user's left eye watches left eye pictures while right eye watches right eye pictures, then a three-dimensional vision is formed in the human brain. A left eye picture and a right eye picture constitute a pair of three-dimensional pictures having parallax… techniques for naked-eye 3D display in addition paragraph 34 and claims 1 and 5 discloses wherein any two adjacent sub-pixels in each column are arranged to be 
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein detecting in a real-time manner distances between both ends of each row of pixels on each of the half-screens and a corresponding eye of the observer through which said each of the half-screens is viewed comprising: detecting distances between both ends of each row of pixels on a first half-screen and the right eye, by position sensors preset at both ends of each row of pixels on the first half-screen; and detecting distances between both ends of each row of pixels on a second half-screen and the left eye, by position sensors preset at both ends of each row of pixels on the second half-screen”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-3, 5-12 and 14-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481